            Case 1:19-cv-00538-DAD-SAB Document 28 Filed 08/12/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MARIA CHAVIRA,                                 Case No. 1:19-cv-00538-DAD-SAB

12                 Plaintiff,                       ORDER GRANTING WITHDRAWAL OF
                                                    ALEX AUGUSTINE WADE AS
13           v.                                     ATTORNEY FOR IMMEDIATE CREDIT
                                                    RECOVERY INC. AND DIRECTING
14   UNITED STATES DEPARTMENT OF                    CLERK OF COURT TO TERMINATE
     EDUCATION, et al.,                             ALEX AUGUSTINE WADE AS
15                                                  ATTORNEY OF RECORD
                   Defendants.
16                                                  (ECF No. 27)

17          On August 11, 2020, counsel Alex Augustine Wade filed a notice of withdrawal of

18 counsel for Defendant Immediate Credit Recovery Inc.. The defendant shall continue to be

19 represented by counsel David Kaminski.
20          Accordingly, IT IS HEREBY ORDERED that Alex Augustine Wade’s request to

21 withdraw as counsel is GRANTED and the Clerk of the Court is DIRECTED to terminate Alex

22 Augustine Wade as attorney for Defendant Immediate Credit Recovery Inc.

23
     IT IS SO ORDERED.
24

25 Dated:     August 12, 2020
                                                    UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                1
